REQUESTED BY: Senator John DeCamp Nebraska State Legislature State Capitol Lincoln, Nebraska 68509
Dear Senator DeCamp:
This is in reply to your letter of January 28, 1983. In that letter you ask two questions, each of which are hereafter discussed.
1. Are the provisions of Neb.Rev.Stat. § 79-1229 (Reissue 1981) applicable to administrators and supervisors of both public and nonpublic schools?
Yes. See generally, State ex rel. Douglas v. FaithBaptist Church, 207 Neb. 802, 301 N.W.2d 571 (1981).
 2. Is Neb.Rev.Stat. § 79-1229 (Reissue 1981) being enforced at the present time and has it been enforced in the past to insure that all non-public schools have properly certified administrators and supervisors?
Generally speaking, enforcement of Neb.Rev.Stat. 79-1229
(Reissue 1981) has never been a problem. It has been a problem in certain instances during the last several years. As a result, there are a number of cases which are currently in litigation which involve, inter alia, Neb.Rev.Stat. § 79-1229 (Reissue 1981).
3. Where can you get reports on exactly which non public schools are in compliance or non compliance, if any are in non compliance, with Neb.Rev.Stat. § 79-1229 (Reissue 1981)?
This question obviously contains a typographical error. Neb.Rev.Stat. § 79-1229 (Reissue 1981) does not apply to schools but applies to individuals.
Very truly yours, PAUL L. DOUGLAS Attorney General Harold Mosher Assistant Attorney General